Citation Nr: 0901600	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  99-20 951	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome (IBS).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to April 1989 and from August 1989 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 22, 
2007, which vacated a May 2005 Board decision as to the issue 
remaining on appeal and remanded the case for additional 
development.  The issue initially arose from an October 1995 
rating decision by the Togus, Maine, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
remanded for additional development in March 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  IBS is manifested by no more than a moderate impairment 
due to frequent episodes of bowel disturbance with abdominal 
distress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for IBS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2002, January 2005, and May 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected anxiety, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are not 
applicable to the present claim.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Although the 
veteran has recently indicated her belief that additional 
medical evaluation would demonstrate an increase in 
disability, the Board finds that these statements merely 
reiterate her previously expressed claims and that further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
At 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

Regulations provide that ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2008).

730
1
Peritoneum, adhesions of:
Ratin
g

Severe; definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage
50

Moderately severe; partial obstruction manifested 
by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain
30

Moderate; pulling pain on attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal 
distension
10

Mild
0
Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.
38 C.F.R. § 4.114, Diagnostic Code 7301 (2008).

731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Ratin
g

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2008).

732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess
100

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (2008).



732
7
Diverticulitis.

Rate as for irritable colon syndrome, peritoneal 
adhesions, or colitis, ulcerative, depending upon the 
predominant disability picture.
38 C.F.R. § 4.114, Diagnostic Code 7327 (2008).

733
2
Rectum and anus, impairment of sphincter control:
Ratin
g

Complete loss of sphincter control
100

Extensive leakage and fairly frequent involuntary 
bowel movements
60

Occasional involuntary bowel movements, 
necessitating wearing of pad
30

Constant slight, or occasional moderate leakage.
10

Healed or slight, without leakage
0
38 C.F.R. § 4.114, Diagnostic Code 7332 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held, however, that lay persons 
are competent to provide evidence of certain symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 405, (1995) (a lay person 
was competent to testify to pain and visible flatness of the 
feet).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).



Factual Background

Service medical records show intermittent gastrointestinal 
complaints beginning in May 1985.  An endoscopy report noted 
symptoms compatible with irritable bowel.  The veteran's 
separation examination report revealed a normal clinical 
evaluation of the abdomen.

The veteran's original claim for service connection for IBS 
was received in June 1995.  VA hospital records dated in June 
1995 show treatment for IBS.  It was noted the veteran 
complained of alternating diarrhea and constipation with 
associated abdominal pain and episodic passage of mucous.  
Esophagogastroduodenoscopy (EGD) and colonoscopy studies 
confirmed a diagnosis of IBS.

An August 1995 VA gastrointestinal examination report noted 
complaints of crampy lower abdominal pain associated with 
bowel movements.  The veteran reported she passed mucous and 
blood in her stool along with having loose stools three to 
five times a day.  She further complained of frequent 
belching after each meal.  She stated she took Famotidine for 
these symptoms with some relief.  An examination revealed the 
abdomen to be soft and nontender with no masses or 
organomegaly.  The examiner's impression was IBS.

In her January 1996 notice of disagreement the veteran 
complained of pain with bowel movements and pain occasionally 
up to 15 minutes before a bowel movement.  She stated the 
pain occurred randomly.  In her February 1996 substantive 
appeal she complained of alternating diarrhea and 
constipation with horrific abdominal distress.

An April 1996 VA discharge summary noted that the veteran was 
hospitalized for a diagnostic abdominal laparoscopy to rule 
out endometriosis.  The laparoscopy revealed a normal pelvis.  
The discharge diagnoses included abdominal pain of unknown 
etiology and IBS.

In May 1996, the veteran was again admitted to a VA facility 
with complaints of chronic abdominal discomfort.  She also 
complained of gas, intermittent constipation, diarrhea, and 
crampy discomfort alleviated by defecation.  Records show she 
underwent an EGD, helicobacter pylori testing, and an oral 
cholecystogram, which were all completely normal.  The 
discharge diagnosis was IBS.

A December 1996 VA compensation examination report noted the 
veteran had been previously studied extensively and that she 
continued to have the same symptomatology, mainly diarrhea 
and abdominal cramps relieved by bowel movements.  She was 
not currently on medication for her symptoms.  A physical 
examination revealed the abdomen to be nontender with no 
organomegaly.  The diagnoses included IBS by history.

VA treatment records dated in April 1997 noted the veteran 
reported a three day episode of diarrhea the previous week 
with severe lower abdominal cramping possibly due to 
something she ate.  It was noted that she had been provided a 
diagnosis of a small internal hemorrhoid.  She reported a 
current problem with constipation.  

A June 1997 VA gastrointestinal examination report noted the 
veteran complained of crampy abdominal pain association with 
alternating constipation and diarrhea occurring approximately 
once a month.  The examiner noted that she had lost 
approximately 35 pounds due to dieting.  The diagnosis was 
IBS under treatment with fiber.

VA treatment records dated in November 1999 noted the veteran 
complained of constipation with mild abdominal discomfort.  
An October 2000 treatment report noted she denied abdominal 
pain, diarrhea, or constipation.  Records dated in February 
2001 show she complained of several episodes of diarrhea and 
intermittent severe abdominal pain that had been recurrent 
since 1995 and records dated in July 2001 noted she 
complained of stomach pain associated with cramps and 
diarrhea.  An August 2002 report noted she denied nausea and 
vomiting, pain, diarrhea, constipation, or dark tarry stools.  
In April 2003, she complained of epigastric pain with three 
episodes of loose stools in the past weeks with a flare 
enhanced by spicy foods the previous evening.  The examiner's 
assessment was epigastric pain.  A July 2003 emergency care 
report noted she complained of persistent dizziness with mild 
nausea, but no vomiting or abdominal pain.  The diagnoses 
included dizziness and a history of Von Hillebrands disease.  
A November 2003 emergency care report noted she complained of 
intermittent cramp-style abdominal pain with constipation 
over the past three days.  A diagnosis of constipation was 
provided.  In December 2003, she complained of abdominal pain 
and noted she had been regular with increased fiber.  The 
examiner's assessment was abdominal pain attributable to 
constipation.  In April 2004, she complained of IBS symptoms 
occurring at least once every two to three weeks with 
abdominal cramping in the lower abdomen.  She reported being 
nauseous and having two to three episodes of diarrhea during 
these bouts and she stated she took Sertraline on a daily 
basis for her symptoms.  She also stated these episodes 
lasted approximately four to six hours.  She denied any 
constipation.

During a April 2004 VA gastrointestinal examination, the 
veteran gave a history of IBS.  She reported have a bout of 
IBS every two-to-three weeks consisting of pain and abdominal 
cramping in the lower abdomen accompanied by nausea and bouts 
of diarrhea.  Flare-ups lasted four-to-six hours after which 
she could resume normal daily activities.  She did not have 
constipation.  On physical examination, the abdomen was soft, 
nontender, with positive bowel sounds.  The diagnosis  was 
IBS. 

In statements dated in May 2004, the veteran reported that 
she was not taking medication for her IBS nor receiving 
regular treatment, but she experienced random episodes of 
excruciating pain and referred to specific incidents in the 
fall of 2001 and in early March 2004.  In a July 2004 
statement, she asserted that her IBS had worsened and that 
since November 2003 she had experienced a constant 
contraction/relaxation feeling in the area of the cecum of 
the large intestine.  She stated that her gynecologist had 
stated her symptoms were due to a worsening of her IBS.  

VA emergency care reports dated in December 2004 noted 
complaints of epigastric pain with nausea, but no vomiting.  
It was noted that she had a history of a peptic ulcer disease 
and that the previous evening she had taken nonsteroidal pain 
relief medication she believed may have triggered the current 
episode.  The diagnosis was gastritis.

In a June 2005 statement the veteran asserted that her IBS 
was a more severe problem because it was unpredictable.  She 
reported she experienced abdominal pain that caused 
simultaneous vomiting and diarrhea lasting from 20 minutes to 
one hour.  She stated these episodes occurred approximately 
three times per week.  

VA emergency care records dated in March 2005 noted the 
veteran complained of profuse diarrhea and vomiting.  The 
examiner's assessment was gastroenteritis that was probably 
viral.  A September 2005 VA emergency care report noted the 
veteran denied any symptoms of epigastric pain, nausea or 
vomiting, or unexplained gas or belching.  

In a March 2006 rating decision an increased 60 percent 
rating was assigned for the veteran's cystitis effective from 
August 17, 2005.  Entitlement to a total disability rating 
based upon individual unemployability (TDIU) was awarded 
effective from August 17, 2005, based upon evidence 
demonstrating the veteran's disability resulted in daytime 
voiding every 30 minutes.  

VA treatment records dated in February 2008 revealed rectal 
bleeding with Von Willenbrand's disease.  A May 2008 report 
noted findings of diverticular disease.  In a May 2008 report 
her primary care physician noted the veteran complained of 
bladder and urethra discomfort.  It was noted that there was 
no nausea or vomiting and that she denied constipation or 
diarrhea.  Another May 2008 note reported that physical 
examination of the abdomen found it to be soft, nontender, 
and with normal bowel sounds in all four quadrants.  A May 
2008 mental health report noted she denied any constipation.  
A June 2008 report noted she complained of epigastric pain 
without vomiting.  A diagnosis of gastroesophageal reflux 
disease (GERD) was provided. 

VA treatment records dated in July 2008 noted the veteran 
reported intermittent bouts of nausea and vomiting which she 
associated with preparation for a colonoscopy.  It was also 
noted that she had completed multiple courses of antibiotic 
treatment for a presumed urinary tract infection.  She denied 
any diarrhea or constipation.  An examination revealed a soft 
obese abdomen that was nontender to palpation with normal 
bowel sounds.  

A July 2008 VA examination report noted the veteran's claims 
file was reviewed.  The examiner stated there was a history 
of weekly constipation and episodic diarrhea one to four 
times per day with four to seven attacks per year.  There was 
a history of intestinal pain that was not constant, but which 
was incapacitating when it occurred.  The veteran reported 
seven to eight such episodes per year lasting up to 14 days.  
There was no history of nausea or vomiting.  The examiner 
noted a recent colonoscopy confirmed diagnoses of IBS and 
diverticulosis, but did not find ulcerative colitis or 
Crohn's disease.  

The examiner described the veteran's overall general health 
as fair and noted there were no signs of significant weight 
loss, malnutrition, or anemia.  It was noted that there was 
suprapubic discomfort to deep palpation and some tenderness 
to the left lower quadrant, but that the veteran had chronic 
interstitial cystitis which frequently caused similar pain.  
A computerized tomography (CT) scan of the abdomen revealed 
normal bowel loops with no significant abdominal abnormality.  
The examiner's summary of recent treatment included report of 
Von Willenbrand's disease and rectal bleeding that was 
considered a mild systemic disease that was well controlled 
by medication.  The diagnoses included irritable bowel 
disease and diverticulosis due to irritable bowel disease 
which caused moderate effects with chores and recreation, but 
only mild effects on usual daily activities such as shopping, 
exercise, traveling, feeding, and toileting.  It was noted 
that the veteran reported she was bed-ridden for several days 
during exacerbations of her diverticulosis.  The examiner 
also noted the veteran had diverticulosis and a long-standing 
severe bladder/kidney problem that could cause similar pain.  
The veteran's current symptoms were found to be best 
described as a moderate impairment with frequent episodes of 
bowel disturbance with abdominal distress.  In an August 2008 
addendum the examiner noted that the veteran took no 
medication for her IBS, that she managed her symptoms via 
diet, that she had GERD and a hiatal hernia that were 
unrelated to her irritable bowel disease, that her symptoms 
of GERD and hiatal hernia were completely different that her 
symptoms of irritable bowel disease, and that she was best 
described as having a mild impairment disturbance of bowel 
function with occasional episodes of abdominal distress.  

An August 2008 private medical report noted the veteran 
reported complaints of diarrhea, constipation, and blood in 
stool.  It was also noted that she denied any abdominal pain, 
nausea and vomiting, or hemorrhoids.  The diagnosis was 
chronic interstitial cystitis.  

In a September 2008 statement the veteran's mother reported 
that the veteran had complained to her of having had severe 
diarrhea at least three times per day that was followed by 
constipation.  It was further noted that she had stated she 
did not feel safe going out in public because her episodes of 
diarrhea occurred without warning and that she planned to 
seek treatment from her primary care physician in December 
2008.  In an October 2008 statement the veteran asserted that 
she had additional evidence to submit in support of her claim 
and in a subsequent statement she asserted that a higher 
rating was warranted because her diverticulosis worsened her 
IBS.  She reported symptoms including rectal bleeding, 
constant bloating, abdominal cramping, and diarrhea with 
constipation.  She stated she had abdominal discomfort more 
often than not and that she had vomiting with stomach upset.  

Analysis

Based upon the evidence of record, the Board finds the 
veteran's service-connected IBS is manifested by no more than 
a moderate impairment due to frequent episodes of bowel 
disturbance with abdominal distress.  The Board notes the 
evaluation of this disability is complicated by the veteran's 
separately rated cystitis with medical evidence of 
overlapping symptoms of abdominal area pain, her nonservice-
connected GERD and hiatal hernia disabilities, and her own 
inconsistent reports as to the frequency of diarrhea and 
constipation provided to various medical care providers of 
record.  The July 2008 VA examination findings and the 
examiner's August 2008 addendum report, however, are 
considered to be persuasive as to the level of disability due 
to the service-connected disability.  

In this case, the pertinent evidence of record includes VA 
hospital reports dated in June 1995 showing the veteran 
complained of alternating diarrhea and constipation with 
associated abdominal pain and episodic passage of mucous and 
that EGD and colonoscopy studies confirmed a diagnosis of 
IBS.  In August 1995, she reported she passed mucous and 
blood in her stool with loose stools three to five times a 
day.  In her February 1996 substantive appeal she complained 
of alternating diarrhea and constipation with horrific 
abdominal distress.  Hospital records dated in May 1996 noted 
complaints of chronic abdominal discomfort with intermittent 
constipation, diarrhea, and crampy discomfort alleviated by 
defecation.  The Board notes, however, that at her June 1997 
VA gastrointestinal examination the veteran complained of 
crampy abdominal pain association with alternating 
constipation and diarrhea that occurred approximately only 
once a month.  

VA treatment records dated in November 1999 noted the veteran 
complained of constipation with mild abdominal discomfort, 
but an October 2000 treatment report noted she denied 
abdominal pain, diarrhea, or constipation.  In a February 
2001 report she complained of several episodes of diarrhea 
and intermittent severe abdominal pain that had been 
recurrent since 1995; however, an August 2002 report noted 
she denied nausea and vomiting, pain, diarrhea, constipation, 
or dark tarry stools.  In April 2003, she complained of 
epigastric pain with only three episodes of loose stools in 
the past weeks and with a flare enhanced by spicy foods the 
previous evening.  She also complained of abdominal pain in 
December 2003, but it was noted that she had been regular 
with increased fiber.  In April 2004, she complained of IBS 
symptoms occurring at least once every two to three weeks and 
denied any constipation.

In a July 2005 statement the veteran asserted that her IBS 
caused severe abdominal pain that resulted in simultaneous 
vomiting and diarrhea.  She stated these episodes occurred 
approximately three times per week.  VA emergency care 
records dated in March 2005 noted the veteran complained of 
profuse diarrhea and vomiting and provided an assessment of 
probable viral gastroenteritis.  A September 2005 VA 
emergency care report noted she denied any symptoms of 
epigastric pain, nausea, or vomiting.  A May 2008 report from 
her primary care physician noted there was no nausea or 
vomiting and that she denied constipation or diarrhea.  A May 
2008 mental health report also noted that she denied any 
constipation.  

VA treatment records dated in July 2008 show the veteran 
reported intermittent bouts of nausea and vomiting, but that 
she denied any diarrhea or constipation.  The July 2008 VA 
examiner noted a history of weekly constipation and episodic 
diarrhea one to four times per day with four to seven attacks 
per year with a history of intestinal pain with seven to 
eight episodes per year lasting up to 14 days.  The examiner 
also described the veteran's overall general health as fair 
and noted there were only moderate effects to her ability to 
perform chores and engage in recreational activities and only 
mild effects to usual daily activities such as shopping, 
exercise, traveling, feeding, and toileting.  The veteran's 
current symptoms were found to be best described as a 
moderate impairment with frequent episodes of bowel 
disturbance with abdominal distress; however, in an August 
2008 addendum the examiner noted that the veteran's GERD and 
hiatal hernia were unrelated to her irritable bowel disease 
and that she was best described as only having a mild 
impairment disturbance of bowel function with occasional 
episodes of abdominal distress.  

While the veteran is shown to have had some post-service 
training in nursing by her report, there is no indication 
that she has acquired any medical expertise as to the present 
disability at issue.  The Board notes that the veteran is 
considered competent to provide evidence concerning obvious 
symptoms such as diarrhea, constipation, and abdominal pain, 
but that statements attributing any such symptoms to a 
specific medical disorder require medical opinion.  Lay 
statements addressing medical nexus opinions are not be 
considered competent evidence.  The Board further finds that 
statements from the veteran and her mother as to the 
frequency of her bouts of alternating diarrhea and 
constipation and the severity of her abdominal distress are 
considered to warrant a lesser degree of probative weight due 
to the veteran's pecuniary interest in the case and due to 
her inconsistent reports as to these matters during the 
course of this appeal.  The Board finds that the veteran's 
statements provided in support of her claim indicative of a 
more severe IBS disability are not probative of a specific 
period of increased symptomatology as to warrant the 
assignment of a "staged" rating.

In addition, although the evidence includes diagnoses of 
diverticulosis shown to be associated with the service-
connected IBS, VA regulations prohibit the assignment of a 
separate rating for diverticulosis.  Regulations, however, 
provide that a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.  The veteran is presently 
rated under the criteria for irritable colon syndrome under 
diagnostic code 7319.  The Board finds these criteria 
adequately reflect the veteran's predominant disability 
picture and that the overall disability is not so severe as 
to warrant elevation to a higher rating.  The objective 
medical findings are not indicative of a more than moderate 
IBS disability and the veteran has provided inconsistent 
statements as to the frequency and severity of her symptoms.  

The Board also finds there is no probative evidence of 
symptoms predominantly indicative of frequent exacerbations 
of ulcerative colitis nor symptoms analogous to adhesions of 
the peritoneum with partial obstruction and manifested by 
delayed motility of barium meal.  In fact, the July 2008 VA 
examiner noted the claims file was reviewed, provided 
thorough examination findings, and provided a report 
including reference to recent treatment findings.  In his 
August 2008 addendum the examiner specifically found the 
veteran's service-connected IBS was best described as a mild 
impairment manifested by disturbance of bowel function with 
occasional episodes of abdominal distress.  There is also no 
evidence of any impairment of sphincter control and no 
indication that the veteran requires the use of protective 
pads for this service-connected disability.  Therefore, the 
claim for entitlement to a higher or "staged" rating must 
be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented and the most recent VA examination found this 
disability resulted in no more than moderate impairments to 
the usual activities of daily living.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
IBS is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


